DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/337,757 filed on 3/28/2019.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/2019; 6/30/2020; 7/21/2020 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The disclosure relates” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 2; a citation “in such a manner as to be able to be adjusted to” is confusing, indefinite and vague because does not clear how “a manner” connection is able to be adjusted? Clarification is required. Claims 2-20 depending upon the rejected claim 1 are also rejected.
Re claim 1, lines 2, 7; a citation “which” is confusing and indefinite because does not clear that if “which” referring to which structure? Clarification is required. Claims 2-20 depending upon the rejected claim 1 are also rejected. Claims 5, 6, 9, 13, 15, 16; having the same issues as mentioned are also rejected.
Re claim 1, lines 7-8, 11; a phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claim 12 having the same issues as mentioned is also rejected. 
Re claim 1, lines 10 and 15; a citation “its” or “it” is confusing and indefinite because does not clear that if “it” referring to which structure? Clarification is required. Claims 9 and 12 having the same issues as mentioned are also rejected.  

Re claim 2, lines 5-6; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 12 having the same issues as mentioned is also rejected. 
Re claim 3, line 3; a citation “the region” does not have a proper antecedent basis. Correction is required. Claim 4 depending upon the rejected claim 3 is also rejected.
Re claim 6, line 7; a citation “the motor vehicle ground” does not have a proper antecedent basis. Correction is required. Claim 16 depending upon the rejected claim 6 is also rejected.
Re claim 7, line 2; a citation “the at least one measuring electrode” does not have a proper antecedent basis. Correction is required. Claim 17 depending upon the rejected claim 7 is also rejected.
Re claim 11, lines 3-4; a citation “on the one hand in the case…on the other hand in the case” does not have a proper antecedent, confusing, indefinite and vague.  Correction and clarification are required. 
Re claim 12, lines 6-10; a citation “the scope of the push open procedure the adjustment” does not have a proper antecedent basis, confusing, indefinite and vague. Correction and clarification are required. Claim 13, lines 4-5; having the same issues as mentioned is also rejected.
Re claim 16, lines 4-5; a citation “the magnitude of which is depending upon the position of the operator’s hand” does not have a proper antecedent basis, confusing, indefinite and vague. Correction and clarification are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2010/0026014 to Machida et al. (‘Machida’).
Re claim 1: discloses a motor vehicle lock arrangement for a motor vehicle door 90, which is connected in such a manner as to be able to be adjusted to a motor vehicle body, comprising: a motor vehicle lock 10A is provided that in a mounted state is arranged on the motor vehicle door 90 or on the motor vehicle body, wherein the motor vehicle lock arrangement, comprises a push-open arrangement (Fig. 3) with which the motor vehicle door 90 may be adjusted in a motorized push-open procedure out of a door closed position, into a door push-open position that is lying further in its opening direction and as a consequence a gap 23, may be produced between the motor vehicle body and a door engagement edge (Fig. 1) of the motor vehicle door 90, wherein a control arrangement 91 and connected thereto in terms of control technology a sensor arrangement 96 are provided, wherein it is possible by the control arrangement 91 (Fig. 16) to detect via the sensor arrangement 96 a predetermined operator’s triggering gesture and that the push-open procedure is triggered by the control arrangement 91 in the event that the predetermined operator’s triggering gesture is detected.
Re claim 2: wherein the predetermined operator’s triggering gesture includes a predetermined triggering hand movement and that the triggering hand movement includes a predetermined movement pattern, in particular a predetermined movement path and/or a predetermined movement speed and/or predetermined movement speed progression and/or a predetermined movement acceleration and/or a predetermined movement acceleration progression. Note, a citation “a predetermined triggering hand movement” or any relation with “operator’s triggering gesture” has been considered a functional citation; therefore, this citation is being not given any patentable weight since “ an operator’s hand” is not the inventive structure. 

Re claim 4: (see Note above) wherein at least one part of the triggering hand movement moves essentially in a transverse manner toward the door engagement edge.
Re claim 5: wherein the control arrangement 91 controls the push-open procedure in response to the detection of the operator’s triggering gesture (see Note above) in such a manner that as the movement of the operator’s hand progresses, in the direction of the door engagement edge at the point in time at which the operator’s hand (see Note above) arrives at the door engagement edge, the push-open procedure is already triggered, is already in an advanced stage or has already been completed.
Re claims 6 , 16 and 17: wherein the sensor arrangement 96 is configured as a capacitive sensor arrangement (Fig. 16), and inherently has a motor vehicle ground there is a measured capacitance, the magnitude of which is dependent upon the position of the operator’s hand (see Note above); wherein the sensor arrangement 96 inherently comprises at least one measuring electrode that is connected in terms of control technology to the control arrangement 91 (Fig. 16), wherein between the measuring electrode and a further electrode or the motor vehicle ground there is a measured capacitance, the magnitude of which is dependent upon the position of the operator’s hand; wherein the at least one measuring electrode is configured essentially in a transverse manner with respect to at least one part of the triggering hand movement.

Re claim 7: wherein cables 91W/92W serves as at least one measuring electrode is configured in an elongated manner (Fig. 2).
Re claim 8: wherein the sensor arrangement 96 is arranged at least in part in a hollow space (Fig. 16) of the motor vehicle door 90 (Fig. 2).
Re claim 9: wherein the motor vehicle lock arrangement, comprises a closing assist arrangement (Fig. 3) with which it is possible to adjust the motor vehicle door 90 in a motorized closing assist procedure out of a door pre-closed position into a door main-closed position which lies further in its closing direction (Fig. 1).
Re claim 10: wherein the closing assist arrangement provides at least a part of the push-open arrangement 30.  

Re claim 12: wherein the motor vehicle lock comprises a lock latch 20 that with a locking part 22, in this case a locking bar, and a retaining catch 31 that is allocated to the lock latch 20 and that the push-open arrangement (Fig. 3) is connected or may be connected to the lock latch 20, within the scope of the push-open procedure the adjustment of the motor vehicle door 90 into the door push-open position is in response to the adjustment of the lock latch 20 in its opening direction by the push-open arrangement and/or that within the scope of the closing assist procedure the adjustment of the motor vehicle door 90 into the door main-closed position is in response to the adjustment of the lock latch 20 in its closing direction by the push-open arrangement (Figs. 1-3).
Re claim 13: wherein an opening assist arrangement is provided with which the retaining catch 31 is configured to be released in a motorized manner and that within the scope of the push-open procedure the control arrangement 91 initially triggers the motorized release of the retaining catch 31.
Re claim 14: wherein it is possible by the control arrangement 91 to detect via the sensor arrangement 96 a predetermined operator’s triggering gesture (see above Note) and that the push-open procedure is triggered by the sensor arrangement 96 in the event that the predetermined operator’s triggering gesture (see above Note) is detected.
Re claim 15: wherein by the control arrangement 91 the push-open procedure is controlled in response to the detection of the operator’s triggering gesture (see above Note) in such a manner that as the movement of the operator’s hand  progresses,  in the direction of the door engagement edge (Fig. 1) at the point in time at which the operator’s hand (see above Note) arrives at the door engagement edge, the push-open procedure is already triggered, is already in an advanced stage or has already been completed.

Re claim 20: wherein the closing assist arrangement and the push-open arrangement share one drive motor 41M for generating drive movements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale